895 A.2d 449 (2006)
186 N.J. 361
STATE of New Jersey, Plaintiff-Petitioner,
v.
Amjad ABUJUDEH, Defendant-Respondent.
Supreme Court of New Jersey.
March 30, 2006.
ORDERED that the petition for certification is granted, limited solely to that portion of the judgment of the Appellate Division that remanded the matter for resentencing on the second-degree aggravated arson conviction. The judgment as to the sentence is summarily reversed, and the seven-year sentence imposed by the trial court is reinstated. State v. Natale, 184 N.J. 458, 878 A.2d 724 (2005).